Citation Nr: 1600461	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-41 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to January 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a January 2008 rating decision of the RO in New Orleans, Louisiana, and from a March 2009 rating decision of the RO in St. Louis, Missouri, on behalf of the New Orleans RO.

In March 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

In a decision dated in May 2015, the Board denied the issue of entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in October 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision as to that issue, and remanded it back to the Board for additional development consistent with the Joint Motion.  

The parties to the Joint Motion agreed that the Board's decision to reopen claims of entitlement to service connection for a low back disorder and a left, below the knee, amputation, should not be disturbed, nor should denials of service connection for peripheral vascular disease, a cerebral vascular accident, hypertension, long term anticoagulation of the blood, erectile dysfunction, and the denial on the merits of the reopened claim of entitlement to service connection for a left below the knee amputation.  

In addition to the determinations listed above, May 2015, the Board also remanded the issue of entitlement to service connection for a low back disorder for additional evidentiary development.  That remand has not yet been returned by the RO but remains on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In the October 2015 Joint Motion, the parties agreed that the Board employed an incorrect, higher, standard for its finding that a medical etiology opinion was not necessary regarding the claimed psychiatric disorder, and in finding that there must be competent medical evidence suggesting an association between the current symptoms or disability and service.  The parties agreed that medically competent evidence is not required in every case to indicate that the claimant's disability may be associated with the claimant's service, citing Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  The parties noted the Board's acknowledgment of a diagnosed "psych problem" in service, and the Veteran's assertion that he had nervous trouble of some sort on his January 1971 Report of Medical History, as well as current VA treatment records documenting treatment for anxiety.  

While the Joint Motion was phrased in terms of the Board' explanation of reasons and bases, the Board interprets the Joint Motion as essentially an agreement of the parties that a medical opinion is necessary under the facts in this case.  

The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

The RO has not yet completed the Board's May 2015 Remand instructions regarding the claimed low back disorder.  While the RO has obtained a medical opinion, it has not readjudicated the claim as instructed.  The United States Court of Appeals for Veterans Claims has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has asserted that his psychiatric disorder is secondary to his physical conditions, including his back disorder.  See hearing transcript at page 15; see also the written assertions of the Veteran's daughter (VBMS record 08/20/2008).  In light of these contentions, the issue of entitlement to service connection for an acquired psychiatric disorder is intertwined with the RO's decision regarding the claimed back disorder, and the proposed development will include both issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Complete any items remaining from the Board's May 2015 Remand.  The decision as to whether service connection is warranted for a low back disorder will affect the medical opinion requested for the claimed psychiatric disorder in Step (3).  

3.  Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's psychiatric disorder, if diagnosed.  The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner should be requested to provide all current diagnoses of acquired psychiatric disorders and, for each diagnosed disorder, the VA examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) causally or etiologically related to the Veteran's active service.  If it is determined that service connection is warranted for a low back disorder, the VA examiner should also be requested to address the Veteran's assertions as to secondary causation, and/or secondary aggravation of an acquired psychiatric disorder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

